Citation Nr: 0939365	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  01-00 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic bronchitis prior to March 26, 2009.

2.  Entitlement to an increased rating for scoliosis of the 
lumbar spine, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 11, 1959 to 
October 10, 1959; June 5, 1960 to June 19, 1960; July 2, 1961 
to July 16, 1961; and October 20, 1961 to March 31, 1981.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board notes that in an August 2009 rating decision, the 
RO increased the rating for chronic bronchitis to 100 
percent, effective March 26, 2009.  This has not satisfied 
the Veteran's appeal on the issue and the evaluation of this 
disability prior to March 26, 2009 remains before the Board 
on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal). 

The Veteran testified at hearings at the RO before a Decision 
Review Officer in August 2001 and before the undersigned 
Veterans Law Judge in September 2005.  Transcripts of these 
hearings are associated with his claims folder.

The Veteran's appeal was previously before the Board in 
January 2003, April 2006, and February 2009, at which time 
the Board remanded the case for further development by the 
originating agency.  The case has been returned to the Board 
for further appellate action.

The Board notes that during his March 2009 VA examination, 
the examiner diagnosed the Veteran with advanced chronic 
obstructive pulmonary disease (COPD), status post squamous 
cell carcinoma of the lung, status post thoracotomy 
lobectomy, status post radiation and chemotherapy lung 
fibrosis and home oxygen dependency, and indicated that all 
the listed disorders are related to the Veteran's service-
connected bronchitis.  The issues of service connection for 
COPD, status post squamous cell carcinoma of the lung, status 
post thoracotomy lobectomy, status post radiation and 
chemotherapy lung fibrosis and home oxygen dependency have 
not previously been adjudicated, and are not before the Board 
at this time.  Accordingly, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  For the period prior to October 31, 2001, pulmonary 
function testing does not show Forced Expiratory Volume in 
one second (FEV-1) of 70 percent predicted or less, or; FEV-
1/Forced Vital Capacity (FEV-1/FVC) of 70 percent or less, 
or; Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath (DLCO (SB)) 65 percent predicted or less, nor 
was there cor pulmonale (right heart failure), or; right 
ventricular hypertrophy, or; pulmonary hypertension shown by 
Echo (echocardiogram) or cardiac catheterization, or; 
episode(s) of acute respiratory failure, or; the requirement 
of outpatient oxygen therapy.

2.  For the period from October 31, 2001, the Veteran was 
shown to have FEV-1 of 56 to 70 percent predicted.

3.  An oncology consultation report dated September 18, 2006 
refers to the Veteran's current use of outpatient oxygen 
therapy.

4.  During the period of this claim, the Veteran's low back 
disability has not been productive of a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician; nor has there been any evidence of favorable or 
unfavorable ankylosis.

5.  Prior to June 17, 2004, the Veteran's low back disability 
was manifested by limitation of motion that did not more 
nearly approximate moderate limitation of motion of the 
lumbar segment of the spine.


6.  Forward flexion of the thoracolumbar spine is not limited 
to 30 degrees or less; however, from June 17, 2004 the 
Veteran exhibits pain on motion and increased functional 
disability on flare-ups and on repetitive motion that 
approximates combined range of motion of the thoracolumbar 
spine not greater than 120 degrees.


CONCLUSIONS OF LAW

1.  For the period prior to October 31, 2001, the criteria 
for an evaluation higher than 10 percent for chronic 
bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.97, 
Diagnostic Code 6600 (2008).

2.  For the period beginning October 31, 2001 and ending 
September 17, 2006, the criteria for an evaluation of 30 
percent, and no higher, for chronic bronchitis have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6600 (2008).

3.  For the period beginning September 18, 2006, the criteria 
for a 100 percent evaluation for chronic bronchitis have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6600 
(2008).

4.  For the period prior to June 17, 2004, the criteria for a 
rating higher than 10 percent for scoliosis of the lumbar 
spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5292, 5293, 5295 (2003); 38 C.F.R. §§ 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-
5243 (2008).

5.  The criteria for a rating of 20 percent, and no higher, 
for scoliosis of the lumbar spine have been met from June 17, 
2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).  

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)).

Chronic Bronchitis

The Veteran was originally granted service connection for 
chronic bronchitis in a February 1982 RO rating decision.  A 
noncompensable evaluation was assigned, effective April 1, 
1981.  In May 1993, the Veteran filed a claim for an 
increased rating and in an August 1993 rating decision the RO 
increased the rating for the Veteran's chronic bronchitis to 
10 percent, effective May 7, 1993.  On February 18, 2000, the 
Veteran filed his current claim for an increased rating for 
his service-connected chronic bronchitis.  In an August 2000 
rating decision, the RO continued the 10 percent rating for 
the Veteran's service- connected chronic bronchitis.  The 
Veteran appealed this decision.  In an August 2009 rating 
decision, the RO granted the Veteran a full 100 percent 
rating for his service-connected chronic bronchitis, 
effective March 26, 2009.  The Veteran's chronic bronchitis 
is currently rated as 10 percent disabling from May 7, 1993 
to March 25, 2009, and 100 percent disabling beginning March 
26, 2009, under the criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 6600.  

A 30 percent rating requires Forced Expiratory Volume in one 
second (FEV-1) of 56 to 70 percent, or; FEV-1/Forced Vital 
Capacity (FEV-1/FVC) of 56 to 70 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
(DLCO (SB)) 56 to 65 percent predicted.  A 60 percent rating 
is warranted for bronchitis with FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40 to 55 percent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  The 
highest, or 100 percent, rating requires FEV-1 less than 40 
percent of predicted value, or; FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo 
(echocardiogram) or cardiac catheterization), or; episode(s) 
of acute respiratory failure, or; requires outpatient oxygen 
therapy.

In response to his claim, the Veteran was afforded a VA 
respiratory examination in March 2000.  At that time, the 
Veteran's lungs were clear and there was a slight decrease in 
breath sounds.  There were no wheezes or crackles.  Lung 
volumes and diffusion capacity were normal.  Pulmonary 
function test (PFT) conducted in April 2000 was interpreted 
as showing mild obstructive disease with decreased mid 
expiratory flow rates. FEV-1 was 79 percent, FEV1/FVC was 76 
percent, and DLCO (SB) was 80 percent.  

In response to his appeal, was afforded VA respiratory 
examinations in September 2001 and June 2004.  On VA 
examination in September 2001, the Veteran denied any 
wheezing or cough.  On physical examination, there was good 
expansion of the lungs and good breath sounds.  There was no 
wheezing and no crackles.  The diagnosis was chronic 
obstructive pulmonary disease with a history of bronchitis, 
mild.  PFT conducted in October 2001 showed FEV-1 of 63 
percent predicted, FEV1/FVC of 76 percent, and DLCO (SB) of 
79 percent.  

On VA examination in June 2004, the Veteran's PFT was 
describd as essentially normal; he had mild airway 
obstruction, and his lung volumes were normal with just a 
mild reduction in DLCO.  FEV-1 was 70 percent, FEV1/FVC was 
75 percent, and DLCO (SB) was 70 percent.  

In accordance with a February 2009 Board remand, the Veteran 
was afforded his most recent VA respiratory examination in 
March 2009.  At that time PFT showed FEV-1 of 55 percent 
predicted, FEV1/FVC of 49 percent, and DLCO (SB) of 13.2 
percent.  The Veteran was also noted to be dependent on home 
oxygen.  On this basis, the Veteran was assigned a 100 
percent disability evaluation effective from the date of 
examination on March 26, 2009.  

Neither the March 2009 examination report nor the VA and 
private treatment records clearly show when the Veteran first 
began to use home oxygen.  The report of the June 2004 VA 
examination report does not mention the use of home oxygen.  
Also, the Veteran did not mention the use of home oxygen in 
his testimony before the Board in September 2005.  The 
earliest reference to the Veteran's use of home oxygen that 
the Board could find in the treatment records is contained in 
an oncology consultation report dated September 18, 2006.  
This report refers to the Veteran's current use of home 
oxygen.  There is also a reference to oxygen use in January 
2007.  As a 100 percent rating under Diagnostic Code 6600 is 
supported by the use of outpatient oxygen therapy, the Board 
concludes that the record supports assignment of a 100 
percent rating under Diagnostic Code 6600 from September 18, 
2006.

In addition, the Board notes that the rating criteria in 
Diagnostic Code 6600 are in the disjunctive; thus, a higher 
rating may be based on either FEV-1, FEV-1/FVC, or DLCO 
results.  In this case, the October 31, 2001 FEV-1 of 63 
percent predicted would support assignment of a 30 percent 
rating, although the other test results do not support more 
than a 10 percent rating.  Similarly, the June 2004 FEV-1 of 
70 percent predicted would support a 30 percent rating, 
although the other test results would not support more than a 
10 percent rating.  The Board concludes that a 30 percent 
rating under Diagnostic Code 6600 is supported from October 
31, 2001 based on the FEV-1 test results.  

The Board finds, however, that the Veteran's chronic 
bronchitis does not warrant a rating higher than 10 percent 
before October 31, 2001.  The medical evidence of record 
dating before October 2001 does not show that there was FEV-1 
less than 40 percent predicted, FEV1/FVC less than 40 
percent, DLCO (SB) less than 40 percent, maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), cor pulmonale (right 
heart failure), right ventricular hypertrophy, pulmonary 
hypertension shown by Echo or cardiac catheterization, 
episode(s) of acute respiratory failure, or the requirement 
for outpatient oxygen therapy.  Nor did it show FEV-1 of 40 
to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, DLCO 
(SB) of 40 to 55 percent predicted, or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  Nor does it show FEV-1 of 56 to 70 percent, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent 
predicted.  Accordingly, a rating in excess of 10 percent was 
not warranted prior to October 31, 2001.

Thus, for the pertinent period covered by this claim and 
appeal, the Board concludes that a staged rating is supported 
by the evidence of record, such that a rating of 10 percent 
is in effect until October 30, 2001, a rating of 30 percent 
is in effect from October 31, 2001, and a rating of 100 
percent is in effect from September 18, 2006.

Scoliosis of the Lumbar Spine

In a February 1982 RO rating decision, the Veteran was 
granted service connection for scoliosis of the lumbar spine 
and assigned a noncompensable rating, effective April 1, 
1981.  On May 7, 1993, the Veteran filed a claim for an 
increased rating and in an August 1993 rating decision, the 
RO granted the Veteran an increased rating of 10 percent for 
his service-connected scoliosis of the lumbar spine, 
effective May 7, 1993.

On February 18, 2000, the Veteran filed his current claim for 
an increased rating for his service-connected scoliosis of 
the lumbar spine.  In response to his claim, the Veteran was 
afforded a VA examination in March 2000, the results of which 
are discussed below.  Based on the results of the March 2000 
VA examination, in an August 2000 rating decision, the RO 
continued the 10 percent evaluation for the Veteran's 
service-connected low back disability, which the Veteran 
appealed.  In response, the Veteran was afforded VA 
examinations in September 2001 and June 2004, the results of 
which are discussed below.

As a preliminary matter, the Board notes that during the 
pendancy of this claim, the criteria for rating disabilities 
of the spine were revised.

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  In VAOPGCPREC 7- 
2003, the General Counsel held that Karnas is inconsistent 
with Supreme Court and Federal Circuit precedent insofar as 
Karnas provides that when a statute or regulation changes 
while a claim is pending before VA or a court, whichever 
version of the statute or regulation is most favorable to the 
claimant will govern unless the statute or regulation clearly 
specifies otherwise.  The General Counsel held that the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  The 
General Counsel indicated that pursuant to Supreme Court and 
Federal Circuit precedent, when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date along with prospective application of the old 
criteria that were in effect at the time when the Veteran 
first filed the claim on appeal.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.

The September 2003 criteria provide a general rating formula 
for diseases and injuries of the spine (for diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury:  In pertinent part, 
they provide that a 50 percent evaluation is warranted if 
there is evidence of unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation is warranted if 
forward flexion of the thoracolumbar spine is 30 degrees or 
less or there is favorable ankylosis of the entire 
thoracolumbar spine; a 20 percent evaluation is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  If 
forward flexion of the thoracolumbar is greater than 60 
degrees, but not greater than 85 degrees, the combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees but not greater than 235 degrees, or there is muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour, a 10 percent 
disability evaluation is warranted.

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237-5243 (2008).

Additionally, there are two specific notes relating to 
intervertebral disc syndrome which provide the following: 
First, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Second, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).

The claim from which this appeal stems was filed in February 
2000.  Accordingly, the criteria in effect prior to September 
26, 2003 and after September 26, 2003 must be considered.

Under the criteria in effect prior to September 26, 2003, the 
Veteran's low back disability is rated as 10 percent 
disabling under Diagnostic Code 5292.  As noted above, for 
the Veteran to be entitled to a higher evaluation under this 
diagnostic code, there must be medical evidence of limitation 
of motion of the lumbar spine that is moderate or severe.  

The medical evidence of record shows that prior to September 
26, 2003, the Veteran demonstrated no more than a slight 
decrease in range of motion of the thoracolumbar spine during 
physical examination.  In this regard, the Board notes that 
on VA examination in March 2000, range of motion studies 
revealed flexion to the right of 38 degrees; flexion to the 
left of 24 degrees; forward flexion of 98 degrees; and 
backward extension of 24 degrees.  Also, on physical 
examination, there was no objective evidence of painful 
motion, spasm, weakness or tenderness; there were no postural 
or neurological abnormalities; and musculature of the back 
was good.  The examiner diagnosed degenerative joint disease 
of the lumbosacral spine with no loss of function due to 
pain, confirmed by X-ray.  The same findings were noted on 
physical examination during VA examination in September 2001, 
and range of motion was as follows: flexion to the right of 
46 degrees; flexion to the left of 34 degrees; forward 
flexion of 80 degrees; and backward extension of 38 degrees.  
The examiner continued the diagnosis of degenerative joint 
disease of the lumbosacral spine.  Accordingly, prior to 
September 26, 2003, a rating higher than 10 percent is not 
warranted under Diagnostic Code 5292.

The Board has also considered whether a higher rating is 
warranted under Diagnostic Code 5293 or 5295.  There is no 
evidence whatsoever in the record of intervertebral disc 
syndrome or incapacitating episodes, as they are defined in 
the rating schedule.  There is also no evidence in the record 
of the Veteran being diagnosed with lumbosacral strain.  
Accordingly, a rating higher than 10 percent is also not 
warranted under Diagnostic Codes 5293 and 5295.

With regard to the Deluca factors, the Board finds that the 
assigned 10 percent disability evaluation under the rating 
criteria in effect prior to September 26, 2003, sufficiently 
reflects the level of functional impairment demonstrated.  
During his March 2000 and September 2001 VA examinations, the 
Veteran complained of pain, weakness, stiffness, fatigability 
and lack of endurance.  He also reported flare-ups of back 
pain when bending the wrong way and an additional 5-10 
percent of functional impairment due to his low back 
disability.  However, the examiners noted that the Veteran 
was not using any assistive devices, and as noted above, that 
there was no objective evidence of painful motion, spasm, 
weakness or tenderness, no postural abnormalities, and that 
musculature of the back was good.  In addition, the examiners 
noted that the Veteran was working as a pastor of two 
churches and in September 2001, it was noted that the Veteran 
was doing some gardening.  Range of motion was also only 
slightly decreased on both examinations.  Furthermore, the 
private medical records are also negative for any evidence of 
more than slight limitation of motion or functional 
impairment due to the Veteran's low back disability.

Under the general rating formula for diseases and injuries of 
the spine a rating higher than 10 percent requires evidence 
showing forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, the combined 
range of motion of the thoracolumbar spine less than 120 
degrees, or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

On VA examination on June 17, 2004, there were no 
neurological abnormalities and gait was normal.  Furthermore, 
the Veteran was able to extend to 20 degrees and flex to 65 
degrees.  Lateral flexion was 22 degrees to the left and 20 
degrees to the right; and lateral rotation was 28 degrees to 
the left and 30 degrees to the right.  

During his most current VA examination in March 2009, the 
Veteran's gait was noted to be antalgic with poor propulsion.  
He was also noted to have lumbar lordosis and scoliosis.  
However, there was no reverse lordosis or kyphosis.  
Furthermore, the examiner indicated that the Veteran 
demonstrated guarding on the right and left and that there 
were spasms on the right and left.  However, he also noted 
that the guarding and spasms were not responsible for the 
Veteran's abnormal gait or abnormal spinal contour.  Range of 
motion studies showed flexion of 88 degrees; extension of 28 
degrees; left lateral flexion of 28 degrees; right lateral 
flexion of 30 degrees; left lateral rotation of 30 degrees; 
and right lateral rotation of 30 degrees.  

The Board also notes that both the June 2004 and March 2009 
VA examiners indicated that the Veteran had additional 
functional limitation due to his back pain on repeated use 
and during flare-ups, and the March 2009 examiner noted that 
the Veteran has pain during most motion.  In addition, the 
Board notes that although there is no evidence of record 
showing that the Veteran has lost any time from work due to 
his back disability, and he was noted to be retired in March 
2009; evidence of record indicates that the Veteran's back 
disability would affect his employment.  See March 2002 
Counseling Record Narrative Report from the VA Vocational 
Rehabilitation and Employment office.  Therefore, with 
consideration of the Deluca factors and application of 
38 C.F.R. § 4.7, the Board concludes that from June 17, 2004, 
a 20 percent rating is warranted under the general rating 
formula for disease and injuries of the spine.  

However, even with consideration of all pertinent disability 
factors, none of the evidence supports a finding that the 
Veteran's functional impairment more nearly approximates an 
evaluation of 40 percent under the general rating formula.  
In this regard, the Board notes that the greatest level of 
severity for the Veteran's low back disability was found on 
the June 2004 VA examination and at that time, forward 
flexion for the Veteran was measured at 65 degrees; there was 
no evidence of ankylosis of the spine; and although the 
examiner stated that repetitive testing resulted in an 
additional 20 percent loss of function; he did not indicate 
that there was any additional loss of motion of the joint 
during flare-ups or after repetitive testing.  Therefore, in 
the Board's opinion, there is no appropriate basis in the 
record for concluding that forward flexion is limited to 30 
degrees or less.  

Consequently, the Board concludes that a staged rating of 10 
percent prior to June 17, 2004 and of 20 percent from June 
17, 2004 is supported by the evidence of record.  

Extra-schedular consideration

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) for either of the service-connected disabilities 
that are the subject of this appeal.  The record reflects 
that the Veteran has not required frequent hospitalization 
for either disability and that the manifestations of each 
disability are those contemplated by the schedular criteria.  
In sum, there is no indication that the average industrial 
impairment from either disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order. 

Duties to Notify and to Assist Claimants
 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).   
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).    
 
The record reflects that in March 2003, June 2003, May 2006, 
November 2006, and March 2009, the Veteran was provided with 
the required notice under § 5103.  The Board notes that, even 
though the letters requested a response within 60 days, they 
also expressly notified the Veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).  Also, the Veteran was given the specific 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in the May 2006, November 2006 and March 2009 letters.  

The Board acknowledges that the notice required by section 
5103(a) was given to the Veteran after the August 2000 rating 
decision that is the subject of this appeal.   In this case, 
however, the unfavorable RO decision that is the basis of 
this appeal was decided before the section 5103(a) notice 
requirements were enacted in November 2000.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which he 
has received in this case.    

Finally, the Board notes that the Veteran's service treatment 
records and all other pertinent evidence has been obtained in 
this case and the Veteran has been afforded appropriate VA 
examinations.  Neither the Veteran nor his representative has 
identified any additional evidence that could be obtained to 
substantiate the claims, and the Board is also unaware of any 
such evidence. 


In sum, the Board concludes that any errors in the notice and 
the development of the claims by the originating agency were 
not prejudicial to the Veteran.


ORDER

A rating in excess of 10 percent for chronic bronchitis for 
the period prior to October 31, 2001 is denied.

A rating of 30 percent, and no higher, for chronic bronchitis 
for the period beginning October 31, 2001 and ending 
September 17, 2006 is granted, subject to the criteria 
applicable to the payment of monetary benefits.

A rating of 100 percent for chronic bronchitis is granted 
from September 18, 2006, subject to the criteria applicable 
to the payment of monetary benefits.

A rating in excess of 10 percent for scoliosis of the lumbar 
spine for the period prior to June 17, 2004 is denied.

An increased rating of 20 percent for scoliosis of the lumbar 
spine is granted from June 17, 2004, subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


